Exhibit 10.2

PURCHASE AGREEMENT JOINDER

August 4, 2014

MERRILL LYNCH, PIERCE, FENNER & SMITH

                          INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Reference is made to the purchase agreement, dated as of July 29, 2014 (the
“Purchase Agreement”), initially by and among Compressco Partners, L.P., a
Delaware limited partnership (the “Partnership”), and Compressco Finance Inc., a
Delaware corporation (“Finance Corp.” and, together with the Partnership, the
“Issuers”), the guarantors named therein and you, as representatives of the
several initial purchasers (the “Initial Purchasers”), concerning the purchase
of the Securities (as defined in the Purchase Agreement) by the several Initial
Purchasers from the Issuers. Capitalized terms used herein but not defined shall
have the meanings assigned to such terms in the Purchase Agreement.

Each of the parties hereto agree that this letter agreement (this “Joinder
Agreement”) is being executed and delivered in connection with the issue and
sale of the Securities pursuant to the Purchase Agreement and as an inducement
to the Initial Purchasers to purchase the Securities thereunder.

1. Joinder. Each of the parties hereto hereby acknowledges that it has received
and reviewed a copy of the Purchase Agreement and all other documents it deems
necessary to review in order to enter into this Joinder Agreement, and
acknowledges and hereby agrees to join and become a party to the Purchase
Agreement and to be bound by the terms, conditions, covenants, agreements,
representations, warranties, acknowledgements and other provisions of the
Purchase Agreement with all attendant rights, duties and obligations stated
therein (including without limitation, the obligations of an indemnifying party
thereunder), with the same force and effect as if originally named therein, as a
Guarantor, and, as if such party executed the Purchase Agreement on the date
thereof and performed all obligations and duties required of a Guarantor
pursuant to the Purchase Agreement.

2. Representations, Warranties and Agreements. Each of the parties hereto
represents and warrants to the Initial Purchasers on and as of the date hereof
that:

(a) it has power and authority to execute, deliver and perform its obligations
under this Joinder Agreement, and all action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Joinder Agreement and the consummation of the transactions contemplated hereby
has been duly and validly taken; this Joinder Agreement has been duly
authorized, executed and delivered by such party; and

 

1



--------------------------------------------------------------------------------

(b) the representations, warranties and agreements of such party set forth in
the Purchase Agreement are true and correct on and as of the date hereof.

3. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Joinder Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Joinder Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

4. Governing Law Provisions. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF. Any legal suit, action or proceeding
arising out of or based upon this Joinder Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the City and County of New
York or the courts of the State of New York in each case located in the City and
County of New York (collectively, the “Specified Courts”), and each party hereto
irrevocably submits to the exclusive jurisdiction (except for suits, actions, or
proceedings instituted in regard to the enforcement of a judgment of any
Specified Court in a Related Proceeding , as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Specified Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum.

5. General Provisions. This Joinder Agreement constitutes the entire agreement
of the parties to this Joinder Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Joinder Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page to this
Joinder Agreement by telecopier, facsimile or other electronic transmission
(i.e., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof. This Joinder Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit. The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Joinder Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this Joinder Agreement by signing in the
space provided below, whereupon this Joinder Agreement will become a binding
agreement in accordance with its terms as of the date first written above.

 

Very truly yours,

COMPRESSOR SYSTEMS, INC.

By:   /s/ James P. Rounsavall   Name: James P. Rounsavall   Title: Vice
President—Finance

ROTARY COMPRESSOR SYSTEMS, INC.

By:   /s/ James P. Rounsavall   Name: James P. Rounsavall   Title: Vice
President—Finance

PUMP SYSTEMS INTERNATIONAL, INC.

By:   /s/ James P. Rounsavall   Name: James P. Rounsavall   Title: Vice
President—Finance

CSI COMPRESSION HOLDINGS, LLC

By:   Compressco Systems, Inc.,
its sole member By:   /s/ James P. Rounsavall   Name: James P. Rounsavall  
Title: Vice President—Finance

Signature Page to Purchase Agreement Joinder

 

3



--------------------------------------------------------------------------------

The foregoing Joinder Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                          INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

By:  

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

By:   /s/ Oscar Brown   Name: Oscar Brown   Title: Managing Director

Signature Page to Purchase Agreement Joinder

 

4